459 F.2d 1390
Harold S. MALONE et al., Plaintiffs-Appellants,v.SOUTH CENTRAL BELL TELEPHONE COMPANY, Defendant-Appellee.
No. 72-1527.
United States Court of Appeals,Fifth Circuit.
June 16, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The plaintiffs assert a claim under the Fair Labor Standards Act, 29 U.S.C.A. Sec. 201 et seq.  (1965) for maintaining differing pay scales according to geographic location.  The district judge granted defendant's motion to dismiss.  We dismiss the appeal as frivolous.1a


2
Dismissed.



1a See Rule 20, Local Rules of the United States Court of Appeals for the Fifth Circuit.